Citation Nr: 1009347	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for pes 
planus.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1973.  The Veteran served in the Army National Guard 
from May 1979 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) and Board remand.  The Veteran's 
claims file is in the jurisdiction of the VA Regional Office 
in Boston, Massachusetts.

The issue of entitlement to service connection for residuals 
of a posterior tibial tendon rupture has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  In a September 1974 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for pes 
planus because the evidence did not show that the Veteran's 
pes planus was incurred in or aggravated by active duty 
service.

2.  Evidence associated with the claims file since the RO's 
September 1974 decision, although new, is not material as it 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for pes planus.

3.  The Veteran's left knee disorder is manifested by no more 
than slight instability. 

4.  The medical evidence of record reveals diagnoses of left 
knee arthritis, x-ray findings of left knee degenerative 
changes, and extension limited by 15 degrees.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for pes planus is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for an increased evaluation in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for a separate 20 percent evaluation for 
degenerative changes of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5261 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the Veteran of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the Veteran is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the Veteran provide any evidence in his 
possession that pertains his claims based upon 38 C.F.R. § 
3.159(b).  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to his 
claims was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 38 
C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims decided herein.  Letters sent to the Veteran 
throughout this appeal informed him that he should submit any 
evidence or information which might aid in substantiating his 
claims.  See Pelegrini, 18 Vet. App. at 120.

With respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for pes planus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  After careful review of the claims 
file, the Board finds that a September 2007 letter satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, an August 2008 letter 
advised the Veteran what information and evidence was needed 
to substantiate his claim to reopen the issue of entitlement 
to service connection for pes planus, including the 
information and evidence necessary to establish a disability 
rating and an effective date should service connection be 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The August 2008 letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, this letter provided notice in 
accordance with the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which requires notice as to the technical 
meanings of "new" and "material," as well as the reasons 
for the final prior denial.

To the extent that the August 2008 letter was sent to the 
Veteran after the June 2003 rating decision, the Board finds 
that any timing defect was harmless error.  In this regard, 
the notice provided to the Veteran in this letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
Veteran was provided additional opportunity to submit 
evidence in support of his claim.  The appeal was eventually 
readjudicated and an October 2009 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 
2009).

Turning to VA's duty to assist, the Veteran's service 
treatment records, VA medical treatment records, and 
identified private medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
acknowledges that VA did not provide the Veteran with a 
medical examination with regard to his claim to reopen the 
issue of entitlement to service connection for pes planus.  
However, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist Veterans to obtain evidence needed to substantiate 
a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
no VA examination was provided to the Veteran regarding the 
merits of his claim for entitlement to service connection for 
pes planus, none was required in this case because no new and 
material evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
any additional evidence relevant to the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for pes planus is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this issue, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for entitlement to an 
increased disability rating for a left knee disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The Board oberves that the law requires VA to notify the 
Veteran that, to substantiate a claim, the Veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The Veteran must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

In this case, the Veteran submitted his claim for an 
increased rating in June 2002.  He was sent letters in April 
2003 and May 2003 which notified him that, to substantiate a 
claim for increased compensation, the Veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice letters also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including any treatment records pertaining 
to his claimed condition; statements from doctors containing 
the findings and diagnoses; surgical records; and results of 
laboratory tests or x-rays; the dates of examinations.  These 
notice requirements were provided before the initial 
adjudication of the claim in June 2003, and therefore there 
was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

The Board notes that the Veteran was not informed until a 
letter sent in November 2006 that, should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in an October 
2009 supplemental statement of the case, and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran with 
regard to his claim for an increased rating by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records, and by affording VA 
examinations.  Concerning this, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
provide medical information needed to address the rating 
criteria relevant to this case.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

I.  New and Material Evidence

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for pes planus.

In a September 1974 rating decision, the RO denied service 
connection for pes planus because the evidence did not show 
that the Veteran's pes planus was incurred in or aggravated 
by active duty service.  The Veteran did not perfect an 
appeal of the September 1974 rating decision.  Accordingly, 
the RO's September 1974 rating decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2009).  

In June 2002, the Veteran filed the present claim to reopen 
the issue of entitlement to service connection for pes 
planus.  In a June 2003 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for pes planus because the evidence received was 
not new and material.  The Veteran filed a timely notice of 
disagreement and perfected his appeal of the RO's June 2003 
rating decision.  

Although the RO determined that new and material evidence was 
not presented to reopen the claim of entitlement to service 
connection for pes planus, this decision is not binding on 
the Board.  Thus, the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the September 1974 
rating decision is the last final disallowance of the 
Veteran's claim, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The evidence of record at the time of the June 2003 rating 
decision consisted of the Veteran's service treatment records 
and March 1974 VA treatment records.  Although the Veteran's 
service treatment records revealed that he had tendonitis in 
his right ankle, the service treatment records are negative 
for any diagnoses of or treatment for pes planus.  In 
addition, the Veteran's August 1973 separation examination 
does not reflect that there were any abnormalities in the 
lower extremities.  

VA treatment records from March 1974 reflect that the Veteran 
reported that, during "Judo class" in March 1971, he 
flipped over and landed on both heels, and that his right 
foot hurt for a few weeks, and that the injury cleared up and 
he was not examined or treated for the injury during service.  
The Veteran further reported that, in December 1972, he had 
pain when running.  He noted that, continuously since that 
time, he has had pain around the left side of the heel of the 
right foot when running or playing basketball.  Physical 
examination revealed no swelling or discoloration of the 
right foot, ankle, or heel.  There was no tenderness along 
the longitudinal arch.  Pressure on the heel or toes caused 
some discomfort.  X-rays of the right foot revealed mild pes 
planus with splaying of the toes in the right foot.  The 
diagnosis was moderate pes planus in the right foot.  The 
September 1974 rating decision denied the Veteran's claim for 
entitlement to service connection for pes planus because 
there was no evidence that the Veteran's pes planus was 
incurred in or aggravated by active duty service.

Since the September 1974 rating decision, the RO has received 
additional post-service treatment records.  A September 1980 
VA treatment record reveals that the Veteran had marked 
flattening of both feet.  In May 2003, the Veteran underwent 
a VA examination.  The Veteran reported that he injured his 
right foot during service, but that he did not seek medical 
care until after service discharge.  He complained of foot 
pain and that he had difficulty performing his job at the 
U.S. Postal Service (U.S.P.S.).  He noted that his right foot 
began to get worse three years before, and that he has sought 
treatment from private podiatrists a number of times.  He 
stated that his podiatrist prescribed him a "lift/orthotic" 
but that he did not fill the prescription because it was too 
expensive.  The Veteran noted that new shoes hurt his heel 
until he breaks them in.  On examination, the feet were 
extremely flat, with the right greater than the left.  The 
examiner noted that this was "usually compensatory for a 
[l]eg [l]ength [d]iscrepancy."  X-rays of the bilateral feet 
showed moderate to severe degenerative joint disease about 
the calcaneus, bilaterally; narrowing of the navicular talus 
joint on the right greater than the left; and post-traumatic 
changes in the posterior portion of the right ankle.  A March 
2006 x-ray of the right foot revealed pes planus, mild 
hypertrophic changes, and calcaneal spurring.  

A June 2002 private treatment record from E.M., D.P.M. notes 
the Veteran's continued complaints of right arch and right 
ankle pain since 1972.  The Veteran reported that he took 
Percocet or Roxicet "off the street" for pain relief and 
requested a prescription for such.  The diagnoses were grade 
4 right tibialis posterior tendon rupture/dysfunction and 
pill seeker.  In a September 2004 letter, W.B., M.D. reported 
that the Veteran's "right ankle deformity is caused by or 
aggravated by a deteriorating left knee."  

In a July 2004 letter, M.L., M.D. noted the history provided 
by the Veteran of his right foot disorder.  The Veteran 
reported that he developed right foot pain in 1972 during 
active duty and that he was told that he had flat feet.  He 
did not recall a specific injury.  He noted that he began an 
exercise program in 2000, and that he developed recurrent 
increasing pain in the right foot and ankle.  The report 
reveals that the Veteran was not able to invert on the right 
side which Dr. M.L. noted would "certainly confirm the 
previous concern about posterior tibial tendon rupture or 
insufficiency."  X-rays of the right foot showed subluxation 
through the trans-tarsal joints and subtalar joint with 
marked vertical positioning of the talus and marked lateral 
position of the navicular on the talar head.  Dr. M.L. 
reported that he suspected that the Veteran "had a posterior 
tibial tendon rupture on the right side many years ago" and 
that he had "progressive deformity of the hindfoot and mid 
foot such that the deformity is now not fully correctable."  

During a July 2006 hearing before the RO, the Veteran stated 
that, during service, he complained that his right foot was 
bothering him, and that he was told that he had a fallen arch 
and flat feet.  He noted that, in 2000, his foot doctor told 
him that he had "more than a fallen arch" and that a tendon 
which runs down the leg and through the arch was 
deteriorating.  He reported right foot pain and that he had 
Achilles tendonitis in the heel of the left foot.  During a 
May 2008 hearing before the Board, the Veteran testified that 
he started getting sharp pains in his feet during his last 
year of service, which would come and go.  He noted that he 
reported his foot pain and that he was sent to sick bay, but 
that he did not seek treatment for his foot pain during 
service.  He stated that he did not have his feet looked at 
until after discharge from service, and that he was diagnosed 
with flat feet at that time.  He reported treatment from 
private physicians, and that one physician told him that he 
had a deterioration of a tendon that runs through the leg 
through the arch and supports the arch."

The Board notes that the Veteran underwent a VA right ankle 
examination in October 2008.  However, the examination report 
does not discuss the Veteran's pes planus or offer any 
opinion as to the etiology of his pes planus.  

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim for service 
connection.  The evidence received since the September 1974 
rating decision does not relate to an unestablished fact 
necessary to establish the Veteran's claim.  The Board 
acknowledges the May 2003 VA examiner's opinion that the 
Veteran's pes planus with right foot greater than left may be 
related to his leg length discrepancy.  However, in a July 
2008 decision, the Board denied the Veteran's claim of 
entitlement to service connection for leg length discrepancy.  
As the May 2003 opinion does not indicate that the Veteran's 
pes planus may be related to service or to a service-
connected disorder, the May 2003 opinion is not material.  In 
addition, while the September 2004 letter from W.B., M.D. 
relates a right ankle disorder to the Veteran's service-
connected left knee disability, the letter did not relate the 
Veteran's pes planus to service or to his service connected 
left knee disability.  Accordingly, the September 2004 letter 
from W.B., M.D. is not material to the Veteran's claim.  
Last, while M.L., M.D.'s July 2004 letter reflects that the 
Veteran "had a posterior tibial tendon rupture on the right 
side many years ago" and that he had "progressive deformity 
of the hindfoot and mid foot such that the deformity is now 
not fully correctable," Dr. M.L. did not opine that the 
Veteran's current pes planus is related to the posterior 
tendon rupture which occurred "many years ago" or indicate 
that his pes planus is otherwise related to service.  
Accordingly, although the additional medical evidence is new 
because it was not previously submitted or considered by the 
RO in its September 1974 rating decision, the evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection; namely, that the Veteran's current pes planus is 
related to service or to a service-connected disability.  38 
C.F.R. § 3.156(a).

The Board acknowledges the lay statements and testimony that 
the Veteran has submitted in support of his claim to reopen.  
In essence, these statements indicate that the Veteran has 
had continuous foot pain since service, which worsened when 
he began an exercise program in 2000.  However, these 
statements fail to reveal any new contentions, are redundant 
of the evidence of record prior to the September 1974 rating 
decision, and thus are not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  Specifically, they mirror the 
Veteran's statements in a March 1974 VA treatment record 
which notes that the Veteran reported that he injured his 
right foot during service and that he had continuous foot 
pain since that time when running or playing basketball.  
Accordingly, the Veteran's statements are not new and 
material evidence since they do not raise a reasonable 
possibility of substantiating the Veteran's claim.

The Board also acknowledges the Veteran's statements that a 
doctor told him that he had a deterioration of a tendon which 
runs through the leg and arch, and which supports the arch.  
In that respect, the July 2004 letter from M.L., M.D. 
reflects that the Veteran "had a posterior tibial tendon 
rupture on the right side many years ago" and that he had 
"progressive deformity of the hindfoot and mid foot such 
that the deformity is not now fully correctable."  However, 
the opinion provided by Dr. M.L. does not relate the 
Veteran's pes planus to the deterioration of a tendon or to 
the posterior tibial tendon rupture on the right side which 
occurred many years before, as the Veteran suggested.  
Although the July 2004 letter from Dr. M.L. reflects that the 
Veteran had a posterior tibial tendon rupture on the right 
side many years before and that he currently has progressive 
deformity of the hindfoot and the mid foot, the letter does 
not indicate that there is any relationship between the two, 
or that the Veteran's pes planus is otherwise related to 
service.  Thus, it does relate to an unestablished fact 
necessary to substantiate the Veteran's claim.  

The claim for service connection was denied in September 1974 
because the evidence of record did not demonstrate that the 
Veteran's pes planus was incurred in or aggravated by active 
duty service.  As the newly submitted evidence does not show 
that the Veteran's pes planus may be related to service or a 
service-connected disability, the evidence does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for 
entitlement to service connection for pes planus is not 
reopened.

As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).
        


        
        II.  Increased Rating

The Veteran is seeking entitlement to an increased evaluation 
for his service-connected left knee disorder.  Historically, 
in a May 1982 rating decision, the RO granted service 
connection for a left knee disorder and assigned thereto a 20 
percent initial disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective January 22, 1981.  The RO 
also granted a 100 percent evaluation based on convalescence 
for the period of January 11, 1982 through February 28, 1982, 
and continued the 20 percent evaluation under Diagnostic Code 
5257 on and after March 1, 1982.  In an August 1982 rating 
decision, the RO reduced the Veteran's evaluation for his 
left knee disorder to 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, effective November 1, 1982.  The 
Veteran appealed the RO's August 1982 rating decision.  
However, in an October 1983 decision, the Board denied 
entitlement to an evaluation greater than 10 percent for a 
left knee disability.  

In June 1984, the Veteran filed a claim for an increased 
evaluation for his left knee disorder.  In an August 1984 
rating decision, the RO granted a 100 percent evaluation 
based on convalescence for the period of May 11, 1984 through 
July 31, 1984, and continued the 10 percent evaluation under 
Diagnostic Code 5259 on and after August 1, 1984.  The 
Veteran filed another claim seeking an increased evaluation 
for a left knee disorder in August 1984.  By an October 1984 
rating decision, the RO granted an increased rating of 20 
percent for the Veteran's left knee disability under 
Diagnostic Code 5257, effective October 1, 1984.  However, by 
a September 1985 rating decision, the RO reduced the 
Veteran's evaluation for his left knee disorder to 10 percent 
under Diagnostic Code 5257, effective January 1, 1986.  The 
Veteran appealed the RO's September 1985 rating decision.  In 
a December 1986 rating decision, the RO confirmed and 
continued its denial of an increased evaluation greater than 
10 percent for a left knee disability.  In a July 1987 
decision, the Board denied entitlement to an increased rating 
greater than 10 percent for a left knee disability.  By an 
October 1987 rating decision, the RO again 


denied entitlement to an increased rating greater than 10 
percent for a left knee disorder.

The Veteran filed the present claim for entitlement to an 
increased rating greater than 10 percent for a left knee 
disability in June 2002.  By a June 2003 rating decision, the 
RO denied entitlement to an evaluation greater than 10 
percent for a left knee disability.  The Veteran filed a 
notice of disagreement to this rating decision in May 2004, 
and he perfected his appeal in June 2005.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 


appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's left knee disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted when there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

In May 2003, the Veteran underwent a VA bones examination.  
The report notes the Veteran's complaints of left knee pain.  
The report also reflects that the Veteran underwent a left 
knee arthroscopy in 1982 and an anterior cruciate ligament 
(ACL) reconstruction in 1984.  The Veteran reported that he 
missed many days of work due to extreme cold.  He stated that 
he worked for the U.S.P.S. in a bulk mail facility in a 
secure room and noted problems with his supervisors.  He 
indicated that he did not lock the door to the room that he 
worked in, but used a piece of tape to hold the door shut 
because of extreme pain and difficulty getting up.  He stated 
that he wanted his employer to allow him to sit for his 
entire shift.  He reported that he had no knee pain at that 
time, as he was administered a corticosteroid injection in 
his knee the month before.  He stated that his pain was a ten 
out of ten on a one to ten scale before he was administered 
the corticosteroid injection.  The Veteran also reported a 
history of using narcotic pain medications for his left knee 
pain.

Physical examination revealed the Veteran to have antalgic 
gait.  Examination of the left knee showed scars from a 
tibial harvest on the lateral-distal thigh and a knee 
reconstruction/transverse scar below the patella.  An AP 
Drawer test was negative, and there was no patellar grind or 
distraction.  The examiner reported that he was unable to 
perform other testing of the knee joint due to the Veteran's 
"rather severe obesity."  X-rays of the left knee showed 
mild to severe degenerative joint disease 


most pronounced in the medial joint space on the left.  The 
diagnoses were left knee pain with subjective report of 
worsening and moderate to severe osteoarthritis in numerous 
weight bearing joints.

Private medical treatment records from March 2003 through 
April 2003 reflect continued complaints of and treatment for 
a left knee disorder.  A March 2003 treatment record notes 
the Veteran's complaints of left knee locking and pain.  
Examination of the left knee revealed no effusion.  There was 
tenderness over the post-medial joint line.  The joint 
appeared stable.  The diagnosis was medial meniscal tear.  An 
April 2003 treatment record notes the Veteran's complaints of 
achy, dull, and sharp left knee pain.  The Veteran noted one 
incident where he was unable to straighten his knee for a 
couple of seconds.  He reported significant difficulty with 
his job at the post office secondary to having to get up and 
sit down frequently.  He stated that he missed a great deal 
of work due to this.  Physical examination of the left knee 
revealed no effusion, erythema, or warmth.  Range of motion 
was limited anatomically from 0 to 120 degrees, and the 
Veteran reported discomfort at the end of range of motion.  
There was no tenderness to palpation in the area of the 
medial lateral patella facet or medial lateral hemijoint 
line.  The knee was stable with application of AP varus and 
valgus stress.  Anterior and posterior drawer signs, a 
Lachman's maneuver, and a McMurray's maneuver were all 
negative.  The left lower extremity was neurovascularly 
intact and there was full sensation to light touch.  A PT 
pulse was palpable.  X-rays of the left knee showed moderate 
arthritis with significant joint space loss of the medial 
compartment and significant osteophyte formation.  A magnetic 
resonance imaging scan (MRI) of the left knee revealed 
findings consistent with a medial meniscal tear and also 
significant for arthritic change.  The diagnosis was left 
knee pain secondary to tricompartmental osteoarthritis of the 
knee.  The Veteran was administered a steroid injection to 
the left knee.




Private medical treatment records from March 2003 through May 
2003 reflect the Veteran's complaints of and treatment for a 
left knee disorder.  A March 2003 treatment record also notes 
the Veteran's complaints of left knee buckling, giving way, 
swelling, and limited motion.  Physical examination revealed 
left knee range of motion with 15 degrees loss of extension, 
and flexion was limited to 95 degrees.  There was crepitance 
and tenderness over the lateral compartment during range of 
motion testing, and a patellofemoral grind was positive.  
There was no evidence of anterior or posterior instability, 
and no opening to varus or valgus stress testing.  The 
Veteran's gait was antalgic, and the Veteran walked with a 
bent knee.  A March 2003 x-ray of the left knee revealed 
moderate to advanced osteoarthritis of the left knee with 
left knee joint fluid.  A May 2003 treatment record indicates 
that x-rays of the left knee showed significant 
osteoarthritis with bone-on-bone of the lateral compartment 
and changes throughout the knee joint.

In support of his claim, the Veteran submitted an August 2004 
letter from R.B., M.D., a physician for the U.S.P.S.  The 
letter indicates that the Veteran was "physically unable to 
perform a large portion of the essential duties of [his] 
position" as a result of his "health issues," and that he 
was "not fit for duty at this time" (emphasis in original).  
In addition to this letter, the Veteran submitted copies of 
leave statements from 2003 and 2004 which indicate that the 
Veteran took approximately 155 hours of annual leave, 72 
hours of leave without pay, 114 hours of sick leave, 8 hours 
of administrative leave, and 9 hours of emergency annual 
leave in 2003.  He took approximately 148 hours of annual 
leave and 40 hours of sick leave between January 2004 and 
August 2004.

In December 2005, the Veteran underwent another VA 
examination.  The report notes the Veteran's complaints of 
constant left knee pain which he described as a two or three 
on a one to ten scale, but which flared to a six through 
eight on a one to ten scale when he gets up from a chair and 
with walking on uneven surfaces.  He noted that he must hold 
a side railing when using stairs because of his weight and 
left knee promoting trouble with balance.  The Veteran noted 
that he underwent arthroscopic knee surgery in 1982 and 
reconstructive knee surgery in 1984.  The 


Veteran reported that, in August 2004, the U.S.P.S. tried to 
get him to retire early because they felt that he could no 
longer do his job lifting and moving in the stockroom.  He 
further noted that "due to [his] left knee disability and 
the disabilities act [he has] continued working with the U.S. 
Post Office in a dispatching position which requires [him] to 
sit for 8 hours a day."  The Veteran noted that he only 
walks for one block three times per day when he walks to and 
from work and to get groceries.  He reported that current 
treatment included pain medication which generally made the 
pain tolerable, but that his pain flared with walking and 
getting up from a sitting position.  He stated that he did 
not play sports, exercise, or jog because it would flare his 
pain.

The report notes that assistive aids were not needed for 
walking, and that there were no constitutional symptoms or 
incapacitating episodes of arthritis.  Functional limitations 
on standing were reported, and it was noted that the Veteran 
was only able to stand for 15 to 30 minutes.  There was no 
history of deformity or giving way in the left knee joint, 
but there was a history of instability in going up and down 
stairs and uneven surfaces due to being obese and the left 
knee disorder which made him more prone to falling.  There 
was no stiffness, weakness, episodes of dislocation or 
subluxation, locking episodes, effusion, or inflammation, but 
prolonged standing would promote pain flare-up.  Physical 
examination revealed slowed gait because of weight with no 
evidence of abnormal weight bearing.  Range of motion of the 
left knee revealed flexion to 90 degrees with no additional 
limitation of motion on repetitive use.  There was no 
inflammatory arthritis, loss of a bone or part of a bone, or 
joint ankylosis.  There was no left knee collateral ligament 
laxity and a McMurray's sign was negative.  The VA examiner 
diagnosed severe osteoarthritis of the left knee.  The 
examiner noted that the left knee disorder mildly impacted 
the Veteran's ability to perform chores and go shopping, 
moderately affected his ability to exercise and play sports, 
and did not affect his ability to travel, feed, bathe, dress, 
toilet, groom, or engage in recreation.  The examiner further 
noted that the Veteran was able to do full left knee flexion 
against full resistance with 5/5 strength on the knee flexor 
tendon scale.



During a July 2006 hearing before the RO, the Veteran 
testified that he had constant left knee pain and that his 
left knee "would fold up and [he would] fall down" in the 
grocery store and coming down stairs from a diner.  He 
reported that he underwent arthroscopic and reconstructive 
left knee surgery in the early 1980's.  He noted that his 
employer, the U.S.P.S., told him to retire from his position 
as a stockroom clerk (which required constant standing up and 
sitting down), but that they ended up accommodating his 
disability and giving him a job sitting down.  The Veteran 
reported that he had a knee brace, but that he did not wear 
it because he was told it was for sports.  He noted that he 
did not play sports and that he hired someone to do the lawn 
or shovel the driveway.  He testified that, when his knee 
acts up, he can't get off of the couch.  He stated that he 
urinates into a gallon milk jug "because it's too painful to 
get up and go to the bathroom."

During a May 2008 hearing before the Board, the Veteran 
testified that his left knee causes him to fall down, and 
that his left knee folds up on him.  He noted that he fell 
down at the grocery counter and that his knee "would just 
go" while "simply just bending a little thing to pick up 
the bags . . . ."  However, he explained that this was 
before his reconstructive surgery.  He indicated that his 
knee does not give out on him anymore since the 
reconstructive surgery.  He reported that his knee causes 
trouble walking and pain, and that he had torn cartilage in 
his knee which is treated with cortisone shots.  He noted 
that he uses care while walking up the stairs, and takes each 
step one-at-a-time.  He stated that he "never really tried 
sports again" after his knee surgery because he was afraid 
of doing more damage.  He again indicated that his employer, 
the U.S.P.S., tried to get him to retire from his job in 
dispatching and stock in 2004, but that they brought him back 
to work and gave him a light duty sitting position in 
dispatching.  However, he testified that he has since been 
taken off of light duty and returned to his original job 
involving duties in the stockroom and dispatch.  He noted 
that his job requires getting up and walking around, which he 
is able to do.  He complained of constant pain with arthritis 
and trouble walking up stairs.  He denied any giving out or 
falling to the ground.  He noted that his knee sometimes 
locks up and that it sometimes feels weak and stiff, and that 
he sometimes wakes up in extreme pain.  He also stated that, 
when his knee 

is at rest, it is not straight and it buckles up and flexes.  
He reported that his knee sometimes swells up with walking 
and cold weather, and that his knee occasionally aches with 
weather changes.  The Veteran stated that he takes several 
trips to the grocery store per week instead of one trip in 
which he buys everything because he would not be able to 
carry all of the bags up the stairs to his home at once.  He 
described his limitations as being able to lift approximately 
25 pounds for a short distance.

In April 2009, the Veteran underwent another VA examination.  
The report notes the Veteran's complaints of continued 
intermittent left knee pain, stiffness, swelling, and 
discomfort which have been gradually worsening.  He denied 
any giving way or instability in the left knee.  He reported 
difficulty walking long distances and driving long distances.  
He stated that he was unable to participate in sports or take 
long walks, and that he had difficulty climbing stairs, 
carrying groceries, doing lawn work, and snow plowing.  He 
noted that he was employed at a sedentary desk job at the 
U.S.P.S. and stated that he has a very sedentary lifestyle.  
He noted that he could not exercise as a result of his back, 
ankle, foot, and left knee issues.  He denied difficulty 
finding a comfortable position to alleviate his pain.  The 
Veteran rated his left knee pain as a two to three on a one 
to ten scale, but noted that it can flare to a six or seven 
on a one to ten scale.  He reported that he takes Aleve as 
needed for his pain and denied the use of a brace, support, 
orthoses, or special device assisting ambulation.  He stated 
that he had flare-ups every day after any excessive 
ambulation or walking and with repeated joint movement, and 
he described his flare-ups as some pain (with no stiffness or 
spasm) which last two to four hours.  The Veteran indicated 
that flare-ups did not cause greater limitation of motion and 
function due to worsening pain, or any worsening fatigue or 
lack of endurance or strength.  He reported that the pain was 
never to such an extent that it was incapacitating or 
limiting all of his activities of daily living or forcing him 
to absenteeism from his full-time job.  He noted that 
aggravating factors included using stairs, prolonged standing 
or ambulation, and prolonged sitting.  Pain was elicited and 
aggravated by repeated forward bending, twisting at the knee, 
moderate to heaving lifting, sharp or rapid turning of the 
left knee, left knee twisting, lifting 


heavy weights, weather changes, and moderate house work or 
activities of daily living.  Alleviating factors included 
lying down, resting, and medication.

The examiner reported that assistive aids were not needed for 
walking, and that there were no constitutional symptoms or 
incapacitating episodes of arthritis.  The examiner also 
noted that, although the Veteran was unable to walk more than 
one to two blocks or stand more than ten to fifteen minutes, 
this was secondary to his morbid obesity which is not 
service-related.  There was no history of deformity, giving 
way, instability, weakness, episodes of dislocation or 
subluxation, or locking episodes.  There was pain, stiffness, 
effusion, and severe flare-ups of joint disease on a weekly 
basis which lasted three to seven days.  The report reflects 
that the Veteran reported "no additional limits on 
functional ability on repeated use or during flare-ups" and 
also that the Veteran reported "no additional degrees of 
limitation of motion on repeated use or during flare-ups."  
Physical examination showed mildly antalgic gait and abnormal 
weight bearing secondary to morbid obesity and a large 
abdominal hernia.  There was no loss of bone or part of a 
bone, no inflammatory arthritis, and no joint ankylosis.  
There was moderate valgus rotation of the knees and ankles 
symmetrically secondary to morbid obesity, some mild swelling 
in the knees and ankles diffusely and symmetrically as part 
of the diffuse venous stasis edema in the lower extremities 
secondary to decreased venous drainage and morbid obesity, 
and a large abdominal hernia.  There was no bony joint 
enlargement, no deformity, no painful movement, no weakness, 
no guarding of movement, no bumps consistent with Osgood-
Schlatters disease, no crepitation, no mass behind the knee, 
no clicks or snaps, no grinding, no instability, no patellar 
abnormality, no meniscus abnormality, and no other tendon or 
bursa in the left knee.  The Veteran was neurovascularly 
intact distally, and an Apley grind test, a McMurray's test, 
an anterior drawer test, a Lachman test, and a posterior 
drawer test were all negative.  Examination of the medial and 
lateral collateral ligaments, the anterior and posterior 
cruciate ligaments, and the medial and lateral meniscus were 
all within normal limits.  Varus and valgus stress tests were 
within normal limits.  There was no retropatellar pain or 
crepitation with patellar compression, and there was no 
patellar subluxation or uneven tracking of the patella in the 
femoral groove.  The patella appeared to track well.  The 
Veteran was able to sit with his knee flexed at 90 degrees 
during the entire examination without obvious discomfort.  He 
refused to squat or duck walk, stating that it would cause 
his knee to hurt.  He could toe and heel walk, cross his 
legs, and toe out 15 degrees bilaterally.  He could do weight 
bearing supination and pronation well.

Left knee range of motion revealed active flexion, passive 
flexion, and flexion against strong resistance all from 0 to 
140 degrees, and active extension, passive extension, and 
extension against strong resistance all from 90 to 0 degrees.  
There was pain on motion, but there was not additional 
limitation of motion on repetitive use of the joint.  There 
was no palpable tenderness in the joint line of the knee, no 
effusion, no evidence of joint laxity, no tenderness or mass 
in the popliteal fossa, and no crepitus with maximum flexion 
in the left knee.  There was no evidence of subluxation or 
instability, crepitance, or locking.  The knees were stable 
to all tests throughout the range of motion.  Repetitive 
motion testing was negative for any additional degrees of 
limitation of motion on repeated use or during flare-ups.  
The VA examiner stated that there was no additional loss of 
motion with repetitive use secondary to fatigue, pain, or 
lack of endurance, and there was no evidence for 
incoordination, weakened movement, or excess fatigability.

Examination of the left knee also revealed two scars.  The 
first scar was a laterally large vertical linear scar located 
below the left knee which measured 18 cm. in length and 0.25 
cm. in width, and the second scar was a horizontal linear 
scar below the knee also measuring 18 cm. by 0.25 cm.  There 
was no tenderness on palpation, no gross deformity, no 
limitation of motion or loss of function, no underlying soft 
tissue damage, no skin ulceration or breakdown over the scar, 
no underlying tissue loss, no elevation of the scars, no 
depression of the scars, and no induration or inflexibility 
of the scars.  The scars were the same color as the Veteran's 
normal skin, and the texture over the scarred area was 
normal.  The examiner noted that the scars were connected to 
the underlying tissue, but that they were not disfiguring and 
not particularly noticeable due to their location.  The 
diagnosis was two well-healed superficial scars from prior 
knee surgery.

Neurological examination revealed the cranial nerves to be 
within normal limits.  There was no sensory loss to 
temperature or touch in the extremities.  Deep tendon 
reflexes were 2+ in the upper extremities, and 2+ at the 
knees and ankles.  Plantar reflexes were within normal limits 
bilaterally.  Motor strength was 5/5.  X-rays of the left 
knee revealed significant degenerative changes in the medial 
compartment of the left knee with marked narrowing of the 
medial compartment.  There was no soft tissue swelling, but 
there was a surgical defect in the proximal left tibia which 
"may be related to prior operative procedure."  The VA 
examiner diagnosed a left knee disorder, which he reported 
has been stable over the last many years, as reflected by a 
review of the claims file.  The examiner noted that there was 
no evidence for any lateral instability of the left knee, 
that there was only very minimal restriction of range of 
motion, and that there was no evidence for any weakness, 
excess fatigability, or lack of coordination.  In addition, 
the examiner reported that there was no objective evidence 
for any functional limitations regarding any sedentary 
employment, but that functional limitations for physical 
employment included lifting heavy weights, construction type 
work demanding heavy physical exertion, a workplace demanding 
constant ambulation, running, kneeling, repeated activities, 
and using a ladder for repeated up and down motions.  The 
examiner reported that the Veteran's left knee disability 
impacted his occupational activities by causing problems with 
pain and stiffness, but that the Veteran reported that his 
job was sedentary.  There were mild effects noted on the 
Veteran's activities of daily living.

After reviewing the pertinent evidence of record, the Board 
concludes that a rating in excess of 10 percent for 
instability of the left knee is not warranted.  A March 2003 
private treatment record notes the Veteran's complaints of 
left knee buckling and giving way, but objective physical 
examination showed no evidence of anterior or posterior 
instability.  During a December 2005 VA examination, the 
Veteran reported a history of instability in using stairs and 
walking on uneven surfaces; however, the examination report 
reflects that there were no episodes of dislocation or 
subluxation, and there was no left knee collateral ligament 
laxity.  During a July 2006 hearing before the RO, the 
Veteran reported that his left knee "would fold up and [he 
would] fall down in the grocery store and coming down 
stairs."  During a May 2008 hearing before the Board, the 
Veteran stated that his left knee folded up on him and caused 
him to fall, but explained that his knee does not give out on 
him anymore since he underwent left knee surgery.  During an 
April 2009 VA examination, the Veteran denied any left knee 
giving way or instability.  Physical examination revealed no 
evidence of subluxation or instability.

Although the evidence reflects that the Veteran reported 
instability of the left knee on several occasions, the 
objective medical evidence reveals that there was no 
instability of the Veteran's left knee joint on any physical 
examination.  While the Veteran is competent to describe the 
symptoms he experiences, his self reports are outweighed by 
the objective medical evidence, which indicates that there 
has been no evidence of instability or subluxation on 
clinical evaluation.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  In 
addition, during his May 2008 hearing before the Board, the 
Veteran testified that, since his knee surgery, his left knee 
no longer gives out on him.  As there is no objective 
evidence of left knee instability, the Board finds that the 
Veteran's service-connected left knee disorder is manifested 
by no more than slight recurrent or lateral instability.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for a left knee disorder under Diagnostic Code 5257 
for the period of the appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, evaluations 
greater than 10 percent are not available under the 
diagnostic codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2009).  Moreover, there is no evidence of 
dislocated semilunar cartilage; left knee anklyosis; or 
malunion or nonunion of the tibia and fibula.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  
Accordingly, an evaluation in excess of 10 percent for the 
Veteran's left knee disorder is not warranted under these 
diagnostic codes for the period of the appeal.  

The assignment of a separate evaluation for a left knee scar 
has also been considered.  38 C.F.R. § 4.118 (2009).  Such a 
separate evaluation may only be assigned if there are 
separate and distinct manifestations from the same injury.  
See 38 C.F.R. § 38 C.F.R. § 4.14 (2009) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 
259 (1994) (finding that when a veteran has separate and 
distinct manifestations from the same injury he should be 
compensated under different diagnostic codes).  The medical 
evidence of record shows that the Veteran has two surgical 
scars around his left knee that are related to his service-
connected left knee disability.  The April 2009 VA examiner 
found that the first scar was a laterally large vertical 
linear scar located below the left knee which measured 18 cm. 
in length and 0.25 cm. in width.  The examiner noted that the 
second scar was a horizontal linear scar below the knee which 
also measured 18 cm. by 0.25 cm.  There was no tenderness on 
palpation, gross deformity, limitation of motion or loss of 
function, underlying tissue loss, elevation of the scars, 
depression of the scars, or induration or inflexibility of 
the scars.  The scars were the same color as the Veteran's 
normal skin and the texture over the scarred area was normal.  
The scars were connected to the underlying tissue but were 
not disfiguring.  The Veteran has never reported any 
complaints with these scars, and there is no medical evidence 
that the scars are deep or nonlinear, exceed 6 square inches 
in area, cause limitation of motion, or that they are 
unstable or.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7804, 7805 (2009).  Accordingly, a separate compensable 
evaluation for the left knee surgical scars is not warranted.

However, a separate evaluation is warranted for the Veteran's 
left knee degenerative arthritis.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostics Code 5003, 5010 (2009).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  Id.  VA General Counsel opinions 
provide for separate evaluations for knee instability and 
knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2009); see 
also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (holding 
that knee arthritis and instability may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating is based upon additional disability); 
VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (holding that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could be based on 
painful motion under 38 C.F.R. § 4.59).  Normal flexion of 
the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2009).  
Limitation of motion of the knee is evaluated as 
noncompensable if there is more than 45 degrees flexion and 
less than 10 degrees extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  A 10 percent evaluation is 
warranted when extension is limited to 10 degrees or when 
flexion is limited to 45 degrees.  Id.  A 20 percent 
evaluation is for application when extension is limited to 15 
degrees or when flexion is limited to 45 degrees.  Id.  A 30 
percent evaluation is warranted when extension is limited to 
20 degrees or when flexion is limited to 15 degrees.  Id.

In this case, a separate 20 percent evaluation for 
degenerative joint disease of the left knee is warranted.  
The evidence reflects complaints of pain on range of motion 
testing and x-ray evidence of degenerative arthritis.  A 
March 2003 private treatment record reveals that left knee 
range of motion showed a 15 degree loss of extension and that 
flexion was limited to 95 degrees.  An x-ray of the left knee 
revealed moderate to advanced osteoarthritis of the left 
knee.  An April 2003 private treatment record notes the 
Veteran's complaints of left knee pain with motion.  Range of 
motion was limited from 0 to 120 degrees with discomfort at 
the end of range of motion.  X-rays of the left knee showed 
moderate arthritis with significant joint space loss of the 
medial compartment and significant osteophyte formation.  An 
MRI of the left knee was significant for arthritic change.  
May 2003 x-rays of the left knee showed mild to severe 
degenerative joint disease most pronounced in the medial 
joint space on the left.  A December 2005 VA examination 
report reveals that range of motion showed flexion limited to 
90 degrees.  An April 2009 VA examination revealed that there 
was flexion from 0 to 140 degrees and extension from 90 to 0 
degrees.

As the evidence reflects that extension was limited by 0 and 
15 degrees, a separate evaluation of 20 percent is warranted, 
but no higher under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Although limitation of 
flexion was shown, the degree of limitation of flexion of the 
left knee did not warrant a compensable evaluation under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Accordingly, as limitation of extension of the left 
knee by 15 degrees was shown by the evidence of record, a 
separate 20 percent evaluation is warranted for the Veteran's 
left knee arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261, 5257; see also VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998). 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran 
reported left knee pain with difficulty standing and using 
stairs, noting that he was only able to stand for 15 to 30 
minutes, that he was only able to lift approximately 25 
pounds, and that his left knee caused him to fall down.  
However, the objective evidence of record does not to show 
that the Veteran's left knee disability causes a level of 
functional loss greater than that already contemplated by the 
assigned evaluations.  Id.  The December 2005 VA examiner 
reported that the Veteran's left knee disorder mildly 
impacted his ability to perform chores and go shopping, 
moderately affected his ability to exercise and play sports, 
and did not affect his ability to travel, feed, bathe, dress, 
toilet, groom, or engage in recreation.  In addition, the VA 
examiner reported that left knee flexion was limited to 90 
degrees, but that there was no additional limitation of 
motion on repetitive use.  The April 2009 VA examiner 
reported that, although the Veteran had flare-ups of pain 
every day, the flare-ups did not cause greater limitation of 
motion or function due to worsening pain or any worsening 
fatigue or lack of endurance or strength.  The Veteran 
reported that pain was never to such an extent that it was 
incapacitating or limited all of his daily activities.  He 
denied use of assistive devices, including a knee brace.  The 
report reflects that the Veteran reported no additional 
limits on functional ability on repeated use or during flare-
ups and no additional limitation of motion on repeated use or 
during flare-ups.  In addition, the VA examiner stated that 
repetitive motion testing was negative for any additional 
degrees of limitation of motion on repeated use or during 
flare-ups; that there was no additional loss of motion with 
repetitive use secondary to fatigue, pain, or lack of 
incurrence; and that there was no evidence for 
incoordination, weakened movement, or excess fatigability.

The Veteran's subjective reports of pain and other symptoms 
of functional loss documented in the record are duly 
recognized; however, the majority of the objective medical 
evidence reflects that there was no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within the currently 
assigned evaluations.  38 C.F.R. §§ 4.40, 4.45 (2009); see 
also DeLuca, 8 Vet. App. at 206.  Accordingly, an evaluation 
greater than that currently assigned, on the basis of 
functional loss, is not warranted.

The Board is aware of the Court's recent decision in the case 
of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case, 
the Court found that a claim for a total disability rating 
based upon unemployability (TDIU) was part of the 
determination of an underlying increased rating claim and 
cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
for the notion that a TDIU claim is raised once a Veteran 
submits evidence of a medical disability; makes a claim for 
the highest rating possible; and submits evidence of 
unemployability.  See 38 C.F.R. § 3.155(a) (2009).  In 
discussing the assignment of an effective date for a grant of 
TDIU, the Court further stated that new evidence of 
unemployability "related to the underlying condition" 
submitted within one year of the assignment of an initial 
rating that is less than the maximum sought may constitute 
new and material evidence under 38 C.F.R. § 3.156(b).

Here, there is no indication that the Veteran is seeking 
anything less than the highest possible rating for his left 
knee disorder, and he has submitted evidence indicating that 
he has lost time from work and that he was not fit for duty 
in his position as a U.S.P.S. employee.  Specifically, the 
Veteran submitted earning and leave statements reflecting the 
time that he took off from work and an August 2004 letter 
from R.B., M.D., a physician for the U.S.P.S., which reflects 
that the Veteran was unable to perform a large portion of his 
essential duties as a result of his "health issues."  
However, the remainder of the evidence of record reflects 
that accommodations were made for the Veteran's "health 
issues," and that he is still employed full-time as a U.S. 
Postal Service employee.  Thus, there is no suggestion from 
the record, including the lay evidence of record, that the 
Veteran has raised the possibility that a service-connected 
disability has led to unemployability.  For this reason, the 
Board does not find that the record reasonably raises a claim 
of entitlement to TDIU, and no further consideration of this 
matter in light of Rice is warranted.

Finally, the Board notes that the above determination is 
based upon application of the pertinent provisions of VA's 
Rating Schedule.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the disability.  Id.  However, in some 
cases a disability may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2009).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The evidence of record reflects that the Veteran has worked 
consistently throughout the appeal period.  Although he 
reported that his employer tried to get him to retire early, 
and submitted a statement from a physician working for his 
employer reflecting that he was found to not be fit for duty 
due to his "health issues," the Veteran has repeatedly 
testified that, in the end, his employer made appropriate 
accommodations for his physical disabilities, and he has 
continued to work full-time.  The Board acknowledges the 
Veteran's lay assertions that his knee disabilities impact 
his employability.  In support of these assertions, as 
discussed above, he has submitted leave statements reflecting 
significant time off from work.  However, these leave 
statements do not identify the reason for the Veteran's 
absence, and thus are not persuasive evidence that his left 
knee disorder has caused a marked interference with his 
employment.  

Furthermore, the Board observes that the criteria in the 
Rating Schedule pertaining to the Veteran's left knee 
disabilities focus on findings of instability as well as 
arthritis and limitation of motion with consideration of 
functional loss due to pain, fatigue, lack of endurance, and 
incoordination.  Thus, while the Board acknowledges the 
problems created by his left knee, it is satisfied that the 
Rating Schedule adequately addresses the functional 
impairment and symptomatology associated with his left knee 
disability and any loss in earning capacity.  Cf. Smallwood 
v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was 
required to consider whether referral for an extra-schedular 
rating was warranted where a medical examiner stated that a 
foul-smelling odor related to the veteran's osteomyelitis 
precluded employment in a confined space with other workers).  
Referral for extra-schedular consideration is therefore not 
warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In adjudicating this appeal, the Board notes that it took the 
principle of reasonable doubt into consideration.  However, 
as a preponderance of the evidence was against the assignment 
of higher ratings than those discussed above, such rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Ratings in excess of those assigned 
herein are not warranted at any time during the pertinent 
time period.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 
Vet. App. 505.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for pes planus is not 
reopened.

An increased evaluation greater than 10 percent for 
instability of the left knee is denied.

A separate evaluation of 20 percent for arthritis of the left 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


